Citation Nr: 0915478	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
2006, for a 10 percent rating for residuals of bilateral 
postoperative inguinal hernias.

2.  Whether a December 1994 RO rating decision that assigned 
a noncompensable (0 percent) initial rating for service-
connected bilateral postoperative inguinal hernias contains 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned Veterans Law Judge.

As will be discussed further below, the Board is remanding 
the issue of whether a December 1994 RO rating decision that 
assigned a noncompensable rating for service-connected 
bilateral postoperative inguinal hernias contains clear and 
unmistakable error for proper development, to include 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2007 statement of the case (SOC), the RO 
addressed the issue currently certified for appeal, i.e., 
entitlement to an effective date earlier than June 23, 2006, 
for a 10 percent rating for postoperative bilateral inguinal 
hernias.  In that SOC, the RO additionally discussed the 
matter of whether a December 1994 RO rating decision that 
granted entitlement to service connection for postoperative 
bilateral inguinal hernias, but assigned no more than a 
noncompensable rating for service-connected postoperative 
bilateral inguinal hernias, contains clear and unmistakable 
error (CUE).  See February 2007, SOC at page 14, paragraph 4.  
The RO found in the SOC that the December 1994 RO rating 
decision did not contain CUE in the assignment of a 
noncompensable rating for service-connected postoperative 
bilateral inguinal hernias.  

In an October 2007 Statement of [Accredited] Representative 
in Appealed Case (October 2007 Statement), submitted in lieu 
of a VA Form 646, the Veteran's representative disagreed with 
the assertion of the RO in the February 2007 SOC that the 
December 2004 RO rating decision did not constitute clear and 
unmistakable error in assigning a noncompensable rating for 
bilateral postoperative inguinal hernias, and provided a 
rationale for this disagreement.  See October 2007 
Representative's Statement, top of 3rd page. 

At the Veteran's March 2009 Board hearing, the Veteran's 
central contention was that the effective date for a 10 
percent rating for his service-connected postoperative 
bilateral inguinal hernias should be October 1994 (October 1, 
1994, would be the date after the Veteran's discharge from 
service), rather than June 23, 2006, as a result of errors 
committed by VA in its adjudication of the December 2004 RO 
rating decision.  See March 2009 Board hearing transcript 
(Tr.) at pages 3 to 4.  At that time, the undersigned 
Veterans Law Judge and the Veteran's representative construed 
the record as indicating that a claim of CUE in the December 
1994 RO rating decision had been denied in December 2007 and 
had not been appealed (a notice of disagreement was received 
in December 2007 and an SOC was issued in March 2008 but a 
timely substantive appeal was not received).  Tr. at 4.  

However, a more detailed review of the record now reveals 
that the CUE issue adjudicated in December 2007 and 
thereafter was only with respect to the December 1994 RO 
denial of entitlement to service connection for bilateral 
hearing loss.  The separate matter of whether there was CUE 
in the December 1994 RO rating decision in assigning only a 
noncompensable initial rating for bilateral postoperative 
inguinal hernias was not addressed.  See December 2007 RO 
rating decision; December 2007 notice of disagreement; March 
2008 SOC.  

With respect to matter of whether the December 1994 RO rating 
decision contains CUE in its assignment of a noncompensable 
initial rating for service-connected postoperative bilateral 
inguinal hernias, the Board finds that the most accurate 
characterization of the record is that the RO adjudicated 
this matter sua sponte in a February 2007 SOC.  Insofar as 
this constituted an initial adjudication on the matter of 
CUE, the Veteran did not receive adequate notice of his 
appellate rights with regard to this adjudication, as no 
formal rating decision with accompanying appellate rights on 
the CUE issue was rendered, and the SOC did not encompass, in 
its characterization of the issue considered, the matter of 
CUE in the December 1994 RO rating decision.  Nevertheless, 
the Veteran's representative did, in October 2007, expressly 
disagree with the CUE determination made by the RO at page 14 
of the February 2007 SOC.  This constitutes a timely (within 
one year) notice of disagreement with initial adjudication of 
the matter of CUE by the RO in February 2007.  See 38 
U.S.C.A. § 7105.  In light of the present procedural posture 
of this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a formal SOC on 
the issue of whether the December 1994 RO rating decision 
that assigned a noncompensable initial rating for bilateral 
postoperative inguinal hernias contains CUE.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran must 
also be afforded the appropriate opportunity to respond and 
complete such appeal by the filing of a timely substantive 
appeal with the RO, the agency of original jurisdiction.

The matter of whether the December 1994 RO rating decision 
contains CUE in its assignment of a noncompensable initial 
rating for bilateral postoperative inguinal hernias may have 
a significant impact on the currently appealed matter of 
entitlement to an effective date earlier than June 23, 2006, 
for a 10 percent rating for residuals of bilateral 
postoperative inguinal hernias.  Consequently, the two issues 
are inextricably intertwined, and appellate adjudication of 
the earlier effective date claim must be deferred so that the 
CUE claim may first be properly adjudicated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other, and pending issues that are 
inextricably intertwined with an issue certified for appeal 
are to be adjudicated prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including 
issuance of an SOC, on the appeal initiated 
by the Veteran from the RO determination in 
a February 2007 SOC, at page 14, paragraph 
4, that the December 1994 RO rating decision 
addressing the issue of assignment of a 
noncompensable (0 percent) initial rating 
for bilateral postoperative inguinal hernias 
did not contain CUE.  

The Veteran and his representative should be 
clearly advised of the need to file a timely 
substantive appeal if the Veteran wishes to 
complete an appeal from that determination.  

2.  Taking into account any newly received 
relevant evidence or argument, readjudicate 
the issue of entitlement to an effective 
date earlier than June 23, 2006, for a 10 
percent rating for bilateral postoperative 
inguinal hernias.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The purpose of this REMAND is to ensure that the Veteran is 
afforded due process of law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




